Exhibit 10.28

EQUITY AWARDS AMENDMENT AGREEMENT

THIS EQUITY AWARDS AMENDMENT AGREEMENT (this “Agreement”) is made and entered
into as of April 24, 2013, by and between TTM Technologies, Inc., a Delaware
corporation (the “Company”), and Kenton K. Alder (the “Participant”).

Recitals

WHEREAS, the Participant serves as Chief Executive Officer and a director of the
Company;

WHEREAS, the Participant’s Restated Employment Agreement dated as of March 22,
2010, as amended on January 16, 2012 (the “Employment Agreement”), expired on
March 22, 2013;

WHEREAS, the Participant holds fully vested options to purchase 467,149 shares
of the Company’s common stock (collectively, the “Options”);

WHEREAS, the Participant holds performance-based restricted stock units (the
“2011 PRUs”) granted by the Company pursuant to that certain Grant Notice and
Award Agreement dated as of March 9, 2011 (the “2011 PRU Agreement”);

WHEREAS, the Participant holds performance-based restricted stock units (the
“2012 PRUs” and together with the 2011 PRUs, the “PRUs”) granted by the Company
pursuant to that certain Grant Notice and Award Agreement dated as of March 1,
2012, as amended and restated on April 26, 2012 (the “2012 PRU Agreement” and
together with the 2011 PRU Agreement, the “PRU Agreements”); and

WHEREAS, in connection with the expiration of the Participant’s Employment
Agreement, the Company and the Participant desire to enter into this Agreement
to amend certain of the terms and conditions of the Options and the PRUs as set
forth herein.

Agreement

NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.    Amendments to Options. Notwithstanding any of the terms and conditions of
any of the Options as may be set forth in any option agreement, plan, or other
document evidencing or governing any of the Options (the “Governing Documents”),
each of the Options (other than those Options that were issued under the
Company’s 2006 Equity Incentive Plan and the form of Option Award Agreement
thereunder) is hereby amended such that it shall be exercisable by the
Participant at any time while the Participant continues to serve as an employee
or a director of the Company, and for such period of time after the Participant
no longer serves as an employee or director of the Company as shall be provided
for in the applicable Governing Documents. Notwithstanding any of the terms and
conditions set forth in any of the Governing Documents, for purposes of
determining the period of exercisability of such Options after such time as the
Participant no longer serves as an employee or director of the Company,
references to the termination of the Participant’s employment other than for
cause shall refer to the termination of both the Participant’s employment and
service as a director other than for cause, and references to the Participant’s
resignation shall refer to the Participant’s resignation from both employment
and service as a director. Notwithstanding the foregoing, in no event shall any
of such Options be exercisable on or after the tenth (10th) anniversary of the
date of grant of such Option.

2.    Amendments to PRU Agreements.

a.    All references to “Employee” in the PRU Agreements are hereby replaced
with “Participant”.

b.    Section 8 of each of the PRU Agreements is hereby deleted and replaced in
its entirety with the following:

 

1



--------------------------------------------------------------------------------

“Termination of Continuous Service.

Except as set forth below, the Participant must remain in Continuous Service
through the end of the Performance Period in order to receive any amount of the
PRU Award, subject to the terms and conditions of this Agreement.”

c.   Section 9 of each of the PRU Agreements is hereby deleted and replaced in
its entirety with the following:

“Retirement of the Participant.

In the event of the Retirement of the Participant, the Participant shall receive
a pro rata amount of the PRU Award, payable after the end of the Performance
Period as described in Section 4 above. For each year or part of a year that the
Participant was in Continuous Service during the Performance Period, the amount
credited towards the Conditional PRU Award will be determined by multiplying the
amount otherwise credited at the end of the applicable year by a fraction equal
to the number of whole months elapsed between the beginning of such year and the
Participant’s Retirement, divided by 12. The resulting amount will be credited
towards the Conditional PRU Award and adjusted by the TSR modifier.”

d.   Section 10 of each of the PRU Agreements is hereby deleted and replaced in
its entirety with the following:

“Total and Permanent Disability of the Participant.

If the Participant’s Continuous Service is terminated due to the Disability of
the Participant, the Participant (or a legally designated guardian or
representative if the Participant is legally incompetent) shall receive a pro
rata amount of the PRU Award, payable after the end of the Performance Period as
described in Section 4 above. For each year or part of a year that the
Participant was in Continuous Service during the Performance Period, the amount
credited towards the Conditional PRU Award will be determined by multiplying the
amount otherwise credited at the end of the applicable year by a fraction equal
to the number of whole months the Participant was in Continuous Service during
such year, divided by 12. The resulting amount will be credited towards the
Conditional PRU Award and adjusted by the TSR modifier.”

e.   Section 11 of each of the PRU Agreements is hereby deleted and replaced in
its entirety with the following:

“Death of the Participant.

If the Participant’s Continuous Service is terminated due to the Participant’s
death, the Participant’s estate or designated beneficiary shall receive a pro
rata amount of the PRU Award, payable after the end of the Performance Period as
described in Section 4 above. For each year or part of a year that the
Participant was in Continuous Service during the Performance Period, the amount
credited towards the Conditional PRU Award will be determined by multiplying the
amount credited at the end of the applicable year by a fraction equal to the
number of whole months elapsed between the beginning of such year and the
Participant’s death, divided by 12. The resulting amount will be credited
towards the Conditional PRU Award and adjusted by the TSR modifier.”

 

2



--------------------------------------------------------------------------------

f.   Section 12 of each of the PRU Agreements is hereby deleted and replaced in
its entirety with the following:

“Change-in-Control.

If, within 12 months after a Change-In-Control, the Participant’s Continued
Service is terminated by the Company (or any of its Subsidiaries) without Cause,
or by Participant for Good Reason, the Company shall deliver to Participant,
within 60 days after such termination, the Target Amount of Shares subject to
the PRU Award made pursuant to this Agreement. The provisions of this Section 12
supersede any inconsistent provisions with respect to the impact of a Change in
Control on the PRU Award made by this Agreement, including, but not limited to,
Section 2(d)(a) of that certain Executive Change in Control Severance Agreement,
dated as of April 24, 2013, between the Company and Participant. In the event of
any such inconsistency, this Agreement shall be controlling.”

g.   The definition of “Retirement” set forth in Section 13 of each of the PRU
Agreements is hereby deleted and replaced in its entirety with the following:

““Retirement” means any voluntary termination of the Participant’s Continuous
Service by the Participant at age 62 or older, provided that Participant has at
least five (5) years of Continuous Service prior to such termination.”

h.   Section 15(c) of each of the PRU Agreements is hereby deleted and replaced
in its entirety with the following:

“In accepting the PRU Award, the Participant consents and agrees that in the
event the PRU Award becomes subject to an employer tax that is legally permitted
to be recovered from the Participant, as may be determined by the Company and/or
the Employer at their sole discretion, and whether or not the Participant’s
Continuous Service is continuing at the time such tax becomes recoverable, the
Participant will assume any liability for any such taxes that may be payable by
the Company and/or the Employer in connection with the PRU Award. Further, by
accepting the PRU Award, the Participant agrees that the Company and/or the
Employer may collect any such taxes from the Participant by any of the means set
forth in this Section 15. The Participant further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.”

i.   Section 17 of each of the PRU Agreements is hereby deleted and replaced in
its entirety with the following:

“Acknowledgment and Waiver.

By accepting this grant of PRUs, the Participant acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement; (ii) the grant
of PRUs is voluntary and occasional and does not create any contractual or other
right to receive future grants of Shares or PRUs, or benefits in lieu of Shares
or PRUs, even if Shares or PRUs have been granted repeatedly in the past;
(iii) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Participant’s participation in the Plan
shall not create a right to further employment with the Employer and shall not
interfere with the ability of the Employer to terminate the Participant’s
employment relationship at any time with or without cause, and it is expressly
agreed and understood that employment is terminable at the will of either party,
insofar as permitted by law; (v) the Participant is participating voluntarily in
the Plan; (vi) PRUs, PRU grants and resulting benefits are an extraordinary item
that is outside the scope of the Participant’s employment contract, if any;
(vii) PRUs, PRU grants and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law; (viii) this grant of PRUs will not
be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate of the Company; (ix) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (x) in consideration
of this grant of PRUs, no claim or entitlement to compensation or damages shall
arise from termination of this grant of PRUs or diminution in value of this
grant of PRUs resulting from termination of the Participant’s Continuous Service
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and the Participant irrevocably releases the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, the Participant shall be
deemed irrevocably to have waived any entitlement to pursue such claim;
(xi) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Participant’s Continuous Service
(whether or not in breach of local labor laws), the Participant’s right to
receive benefits under this Agreement after termination of Continuous Service,
if any, will be measured by the date of termination of the Participant’s
Continuous Service and will not be extended by any notice period mandated under
local law; (xii) the Committee shall have the exclusive discretion to determine
when the Participant is no longer in Continuous Service for purposes of this
grant of PRUs; and (xiii) if the Company’s performance is below minimum levels
as set forth in this Agreement or any annual supplement hereto, no PRUs will be
awarded and no Shares will be issued to the Participant.”

 

3



--------------------------------------------------------------------------------

 j.    The word “employment” in Section 18(d) of each of the PRU Agreements is
hereby deleted and replaced with “Continuous Service.”

3.    Remaining Provisions Effective.  Except as expressly provided herein, all
other terms and conditions of the Options and the PRUs shall remain in full
force and effect.

 

COMPANY: TTM TECHNOLOGIES, INC. By:  

/s/ Todd B. Schull

  Todd B. Schull,   Chief Financial Officer

 

PARTICIPANT:

/s/ Kenton K. Alder

Kenton K. Alder

 

4